Case:17-17630-MER Doc#:162 Filed:02/21/19                Entered:02/21/19 15:46:08 Page1 of 4




                          UNITED STATES BANKRUPTCY COURT
                                   District of Colorado

                                                           |
 In re:    MATTHEW CURTIS WITT                             |   Case No.
                                                           |   17-17630-MER
                   Debtor.                                 |
                                                           |   Chapter
 Address: 2792 Greatwood Way                               |   7
         Highlands Ranch, CO 80126                         |
                                                           |
                                                           |
 SSN:       XXX-XX-4130                                    |
                                                           |
                                                           |

    EX PARTE MOTION FOR 2004 ORDER FOR EXAMINATION BY DAVID KAHN
    PURSUANT TO FED. R BANKR. P. 2004 AND 9016, AND L.B.R. 2004-1 AND
              FED.R.CIV.P. 45


     David Kahn, (“Kahn”) submits the following Ex Parte Motion for 2004 Order Pursuant to
 Fed.R.Bankr.P. 2004, 9016, L.B.R. 2004-1 and Fed.R.Civ.P. 45 (the “Motion”). As grounds for
 the Motion, Kahn states as follows:

    1. Matthew Curtis Witt (the “Debtor”), filed for protection under Chapter 7 of the
 Bankruptcy Code on August 17, 2017 (the “Petition Date”).

    2. Tom H. Connolly is the duly appointed Chapter 7 trustee (the “Trustee”) of the
 Debtor’s bankruptcy estate.

     3.   Kahn was listed as a secured creditor on Debtor’s Schedule D in the amount of
 $241,972.00.

      4. Kahn seeks authority to conduct an examination of Debtor Matthew C. Witt,
 Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf Mortgage, Inc.
 pursuant to Fed.R.Bankr.P. 2004. The proposed examination of Debtor Matthew C. Witt,
 Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf Mortgage, Inc.
 shall include inquiry into the Debtor’s and other examinees’ financial transactions prior to the
 bankruptcy petition which may directly impact the administration of the estate and claims for
 fraudulent conveyance.

    5.   Fed.R.Bankr.P. 2004(a) provides that on motion of any party in interest, the court
 may order the examination of “any entity.” The term “entity” includes persons such as Debtor
 Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf
 Mortgage, Inc. 11 U.S.C. § 101(15). The motion may be heard ex parte. See Advisory
 Committee Note to Fed.R.Bankr.P. 2004.
Case:17-17630-MER Doc#:162 Filed:02/21/19                Entered:02/21/19 15:46:08 Page2 of 4




       6. The scope of Fed.R.Bankr.P. 2004(b) is very broad with respect to “discovering
 assets, examining transactions, and determining whether wrongdoing has occurred.” In re
 Stecker, 251 B.R. 878, 882 (Bankr. D. Colo. 2000) (citation omitted). It is well-established that
 the scope of an examination under Bankruptcy Rule 2004 is unfettered and broad. In re Vantage
 Petroleum Co., 34 B.R. 650, 651 (Bankr. E.D.N.Y. 1983). Indeed, the examination can
 “legitimately be in the nature of a fishing expedition”. In re M4 Enterprises, Inc., 190 B.R. 471,
 474 (Bankr. N.D. Ga. 1995). See also, In re Valley Forge Plaza Assocs., 109 B.R. 669, 674
 (Bankr. E.D. Pa. 1990) (“Rule 2004 permits a party invoking, it to undertake a broad inquiry of
 the examiner, in the nature of a fishing expedition”); In re Frigitemp Corp., 15 B.R. 263, 264 n.
 3 (Bankr. S.D.N.Y. 1981) (noting that predecessor to Rule 2004 examinations have been likened
 to “fishing expeditions”).

      7.   In conjunction with the examination of the Debtor Matthew C. Witt, Nicolle Witt,
 Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf Mortgage, Inc., Kahn seeks to
 compel the production of certain records, pursuant to Fed.R.Bankr.P. 9016, which Creditor
 believes are in the deponent’s possession, custody, or control. A summary of the proposed
 documents to be produced is attached hereto as Exhibit A.

       8. Kahn believes that it is necessary to obtain documentation regarding the
 financial transactions of Debtor Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile
 High Diesel, Inc., and Silver Leaf Mortgage, Inc., from January 1, 2006 through the date of the
 bankruptcy petition as he believes Debtor may have hidden or unreported assets. Kahn requests
 that the Court require Debtor Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile High
 Diesel, Inc., and Silver Leaf Mortgage, Inc. to produce certain documents listed in Exhibit A and
 allow the issuance of a subpoena duces tecum on Debtor Matthew C. Witt, Nicolle Witt,
 Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf Mortgage, Inc. to verify the
 accuracy of the produced documents as well as other relevant matters.


       9. Fed.R.Bankr.P. 2004(d) provides that the Court may, for cause shown and on
 terms as it may impose, order the Debtor and any entity having information concerning the
 Debtor to be examined at any time or place it designates, whether within or without the district
 wherein the case is pending. The scope of the examination under Rule 2004 may relate to the
 acts, conduct, or property or to the liabilities and financial condition of the debtor, or to any
 matter which may affect the administration of the estate or the debtor’s right to a discharge.

    10. Due to the extent of the documents requested, Kahn requests that Debtor
 Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf
 Mortgage, Inc. be required to produce the documents at the undersigned’s office located at 1114
 Neon Forest Circle #2, Longmont, CO 80504 within 14-days of issuance of an Order by this
 Court granting this Motion for Bankr.R. 2004 examination.

      11. Kahn requests that the Court compel the Rule 2004 examination of Debtor
 Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf
 Mortgage, Inc. sought herein within four weeks of the Order by this Court granting this Motion
 for Bankr.R. 2004 examination.

     WHEREFORE, David Kahn respectfully requests that the Court enter an order in
Case:17-17630-MER Doc#:162 Filed:02/21/19              Entered:02/21/19 15:46:08 Page3 of 4




 substantially the same form as that attached hereto thereby authorizing David Kahn and/or his
 counsel to compel production of the documents described herein and compelling Debtor
 Matthew C. Witt, Nicolle Witt, Pinnacle Mastery, Ltd., Mile High Diesel, Inc., and Silver Leaf
 Mortgage, Inc. attendance at an examination to occur within four weeks of the Order granting
 this Motion, and for such other and further relief as to this Court may seem just and proper.

     DATED this 20th day of February, 2019.

                                                       Respectfully submitted,



                                                       \s\ David Kahn
                                                       David Kahn
                                                       9450 SW Gemini Dr. #53210
                                                       Beaverton, OR 97008
                                                       303-900-3434
                                                       email@davekahn.com
         Case:17-17630-MER Doc#:162 Filed:02/21/19            Entered:02/21/19 15:46:08 Page4 of 4




United States Bankruptcy Court - District of Colorado
Online Filing Tool Submission

Document: 'Misc Document 1' Submitted: 2/21/2019 1:35:22 PM
Document: 'Misc Document 2' Submitted: 2/21/2019 1:35:22 PM
Document: 'Misc Document 3' Submitted: 2/21/2019 1:35:22 PM

User Information

David Kahn
9450 SW Gemini Dr #53210
Beaverton
OR
97008

email@davekahn.com
303-900-3434
